 inthe 11`latter of DOUGLAS MILL,INC.,andTExiii.i,WORKERS UNIONOFAMERICA,C. I.O.Case No 10-R-1482.-Decided Jime 2, 1945I-Iaynsworth& Haynsworth,byMessrs. C. F. Haynsworthand F D.Rainey,of Greenville, S. C., andMr. If. If. Pate,Greenville, S. C., for theCompany.Messrs. Horace i!'luteandI-IenrvIf. Denton,ofAtlanta, Ga., for theUnion.Mr. Louis Cokln,of counsel to the Board.IsDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASTUpon petition duly filed by Textile Workers Union of America, C. I. 0 ,herein called the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Douglas Mill, Inc.,Douglasville. Georgia, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice beforeAlbert D. Maynard, Trial Examiner.'Said hearing was held at Douglas-ville,Georgia, of May 11, 1945 The Company and the Union appeared,'participated. and were afforded full opportunity to 4e heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues. During the course of the hearing the Company moved to dismiss thepetition. The Trial Examiner reserved ruling thereon for the Board. Themotion is hereby denied for the reasons stated in Section V,infra.TheTrial Examiner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :62 N L. R B, No 6IThe Company withdrew from the healing following its motion to dismiss, discussed below40 DOUGLAS MILL, INC.FINDINGS OF FACT1.THEBUSINESS OF TIIE COMPANY41Douglas Mill, Inc., is a Georgia corporation operating a plant at Douglas-°ville,Georgia, where it is engaged in the manufacture of print cloth, sheet-ing, and yarn. During 1944 the Company purchased raw materials valuedin excess of $50,000, about 33 percent of which was shipped to it frompoints outside the State of Georgia During the same period, the Companymanufactured products valued in excess of $75,000, all of which wasshipped to points outside the State of Georgia.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn April 10, 1945, the Union requested the Company to recognize it asexclusive collective bargaining representative of the employees at the Doug-lasville plant of the Company. The Company refused this request statingthat it doubted the Union's claim to a majority.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial number ofemployees within the unit hereinafter found to be appropriate.'We find that a question. affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV THE APPROPRIATE UNITThe Union urges that all employees at the Douglasville, Georgia, plantof the Company, including watchmen, maintenance employees, yardmen,and section men, but excluding clerical and office employees, and secondhands and supervisory employees of higher rank, constitute a unit appro-priate for the purposes of collective bargaining. The Company took noposition with respect to the unit inasmuch as it withdrew from the hearingprior to the unit discussion contained in the record. Evidence introducedat the hearing indicates that employees claimed by the Union constitute Awell-defined homogeneous group.We find that all employees at the Douglasville, Georgia, plant of the Conl-The report of the FieldEx.munetshows that the Union submitted 176 ntenibet ship tppiie.itimtcaidsThere ate approximately 300 employees in the .ippiopuate unit. 42DECISIONS OFNATIONALLABOR RELATIONS BOARDparry, including watchmen,3maintenanceemployees, yardmen, andmen, but excluding office and clerical employees, second handsand employ-ees of higher rank, and any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changesin the statusof employees, or effectively recommend such action, constitutea unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V. THE DETER\IINATION OF REPRESENTATIVESWe shall direct that the questionconcerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.At the hearing the Trial Examiner reserved ruling upon a motion by theCompanyto dismiss this proceeding because a number of its employeeswere in the armed forces.We have heretofore denied said motion. TheCompany furtherrequested that if an election is directed in this proceedingthat the Board should take the vote of employees in military service by ]nailWith respect to employees in the armed forces,ithas been our customaryprocedure to declareeligible onlythose who present themselves in personat the polls.'In theMineSafetyAppliances Co.case,'we reconsidered fullyour policy in that respect and reaffirmed our previous findings thatit is notadministratively practicable to poll employees on military leave by mailNIo furtherreason appears in the instant case to depart from our establishedpolicy.Our inability to poll all the employees on military leave, however,will not necessarily operate to give permanent status to a bargaining repre-sentative chosen in their absence.When it is demonstrated that servicemenhave returned to their employment in sufficient numbers so that they com-prise a substantial percentage of the employees in an appropriate unit inwhich we have certified a collective bargaining representative,a new peti-tion for the investigation and certification of a bargaining agent may befiled with the Board. In this manner employees in the armed forces whowere unable to cast a vote will be offered an opportunity to affirm or changethe bargaining agent selected in their absenceDIRECTION OF ELECTION.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III. Section 9, of National Labor RelationsBoard Rules ,The watchmenare neither deputized nor militarizedSeeMatter ofWilson& Co, Inc,37 N L. R. B 94455N L R.B 1190 J)()U(;LAb MILL, INC43and Regulations-Series 3,as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the.purposes of collective bargaining with DouglasMill, Inc.,Douglas-vnlle,Georgia,an electionby secretballot shall beconductedas early aspossible,but not later than thirty(30) clays from the(late of this Direction,under the direction and supervision of the Regional Director forthe TenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Artnc*-III, Sections 10 and 11, of said Rules andRegulations,among the employees nn the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during the said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Textile Workers Union of America,C. I. 0., for the purposes of collective bargaining.0